On August 9, 1929, the defendant insured one Mary Huff against disability resulting from accident or sickness, together with certain benefits in the event of death, subject to the terms and conditions contained in the policy contract.
Mary Huff died on July 28, 1932, of "mitral insufficiency," with which she became afflicted on or about April 15, 1932.
The premiums under the policy were payable in advance at the rate of $1.50 per month. The premium for July, 1932, had not been paid at the time of the insured's death.
Lonnie Dominique, the beneficiary, filed this suit claiming a $100 funeral benefit under clause F of the policy.
The defense is that the policy was in suspension at the time of the insured's death because of the failure to pay the required premium due July 1, 1932.
Plaintiff invokes the provisions of Act No. 286 of 1926, which, in substance, makes it unlawful for an industrial life insurance company to lapse any industrial life insurance policy issued by it, whenever such policy has been in force for one year or more, without first giving thirty days' written notice to the assured.
The facts of the case are not in dispute. Plaintiff concedes that, unless Act No. 286 of 1926 is applicable, her cause must fail.
On the other hand, defendant admits that it did not comply with the provisions of the act, but asserts that the policy sued on is not an industrial life policy as provided by Act No. 65 of 1906, as amended by Act No. 240 of 1916, and, consequently, the provisions of Act No. 286 of 1926 are not pertinent.
Hence, the determination of the right of recovery depends upon whether the contract between the parties is one of industrial life insurance, as defined by Act No. 240 of 1916. *Page 629 
The policy contract provides, in substance, that in consideration of a monthly premium the defendant insures Mary Huff: (A) at the rate of $30 per month, but not exceeding six months, against accidental injury producing continuous disability; (B) the sum of $300 if the injury as described in A produce death or the loss of certain members of the body within a stipulated time; (C) the sum of $600 if the injury described in A produces death within a stipulated time and occurs while insured is a passenger on a railroad, conveyance which is wrecked; (E) at the rate of $30 per month, not exceeding six months, from sickness which is necessarily bed-confining; and (F) a funeral benefit of $100 if the insured dies as a result of sickness or disease (excluding accidental death or suicide), in consideration of the premium of 10 cents a month, which is a part of the total monthly premium exacted.
Section 1 of Act No. 2-10 of 1916 describes industrial life insurance as follows: "That Industrial Life Insurance is hereby defined to be that Insurance for which stipulated premiums, advanced assessments or dues are regularly payable and collectible every four weeks, tri-weekly, bi-weekly, weekly, semi-weekly or at any other stated terms not exceeding one calendar month apart, and the policies or benefit certificates for which are for sums of Five Hundred Dollars or less on a single life on which policies or benefit certificates provide a weekly cash benefit for disability, caused by sickness or accident, of Twenty Dollars per week or less, or which provide for the attendance of a physician or supplying of drugs, or furnishing a funeral." (Italics ours.)
It is manifest that the preposition "on," as used in the above-quoted phrase which we have italicized, is evidently an error and that the phrase should read "or which policies," etc., in order to make the language used comprehensible. See our opinion in Devine v. National Life  Accident Ins. Co., 166 So. 522, handed down this day.
With this patent grammatical correction, it will be observed that the statute requires two essential elements for the policy to be included within the term defined: (1) The premiums, etc., must be regularly payable every calendar month, or at less stated intervals; and (2) the policy or benefit certificates must not exceed $500 on a single life, or must provide for a weekly cash benefit, or must provide for the attendance of a physician, or supplying of drugs, or furnishing a funeral.
Counsel for defendant argues that while the premium in the instant case is payable each calendar month, the policy provides a benefit in excess of $500, which precludes us from finding it to be an industrial life policy within the definition of the statute. While recognizing the force of this contention, it is not necessary to pass upon the question in the instant case because we are convinced that the policy is divisible.
The suit is brought to recover a $100 benefit under clause F of the policy, which provides: "In event of the death of the Insured while this policy is in force as the sole and direct result of illness or disease that is contracted and begins after sixty days from date hereof (accidental death or suicide, sane or insane, is not covered), the Company, in consideration of the premium of 10cents per month, or 20 cents if the insured at entry is over fifty years of age, which is a part of the premium specified on the first page hereof, will pay the beneficiary, if surviving, otherwise the executor or administrator of the insured, the sum of One Hundred Dollars. * * *" (Italics ours.)
It will be noted that the defendant charged a specific premium for the coverage granted under the above-quoted clause. The event of death as a result of illness or disease (exclusive of accident or suicide) is a specific insurance, separate and distinct from the other benefits contained in the policy.
There is no sound reason why the protection contracted for in clause F of the policy should not be considered divisible from the other benefits contained in the other clauses of the contract. We find authority for our view regarding the divisibility of this contract in Vance on Insurance (2d Ed.) page 86, wherein it is said that while, as a general rule, the peculiar character of the insurance contract raises a strong presumption that its terms are to be construed as parts of a general whole, there are certain recognized exceptions to the rule. One of the departures from the general principle occurs "when the contract grants insurance upon several subjects inconsideration of separate premium charges, the contract is divisible, and the invalidity of one part will not affect another." (Italics ours.) *Page 630 
Accordingly, the policy here insures against disability from accident and sickness and resulting death from accident in consideration of one premium, and also grants insurance against sickness resulting in death in consideration of another premium. It is of no moment that the policy protection granted in the first instance may or may not be industrial life insurance, provided that the insurance coverage in the second instance, on which the claim here is made, is industrial life insurance.
In finding that the policy is divisible, it follows that the benefit of $100, the subject of this suit, for which a separate premium was charged, is clearly industrial life insurance as defined by the Legislature. The defendant, having failed to give the statutory notice before lapsing the policy, is therefore liable.
For the reasons assigned, the judgment is affirmed.
Affirmed.
                       On Petition for Rehearing.